REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 9/7/21 has been entered in full. Claims 125, 128 and 133 are amended. 
The supplement amendment of 10/7/21 has also been entered in full. Claims 133 and 134 are amended. 
Claims 125-134 and 145-154 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (3/18/21).
The objections to the drawings at pages 2-3 are withdrawn in view of the replacement sheets for Figures 1-22 filed on 9/7/21.
The objections to the specification at page 3 are withdrawn in view of the amendment to the title of the specification.
The objections to claims 125-134 and 145-154 at pages 3-4 are withdrawn in view of the amendments to the claims.
The rejection of claim 29 under 35 U.S.C. § 112(b) at page 4 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claim.
The rejection of claim 133 under 35 U.S.C. § 112(a) at pg 4-7 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claim that limits the scope of "a cancer" to "lung cancer", said scope being indicated as being enabled in the rejection of record.

Rejoinder of Process Claims
Claim 125 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 134, directed to the process of using an allowable 
Because all claims of Group II previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on 12/8/20 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections to claims 125-133 and 145-154, and all rejections of claims 129 and 133 set forth previously have been withdrawn as indicated above. Furthermore, rejoined process claims 134 has been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 125-134 and 145-154 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646